DETAILED ACTION
	The following is Examiner’s reply to Applicant’s response received 03/09/2022 (hereinafter “Applicant’s Response”), which ultimately1 stems from Examiner’s Office Action dated 11/19/2021 (hereinafter “Office Action”).  

Status of the Claims
	As per Applicant’s Response, Applicant has: (1) amended Claims 1-3, 7-11, 13-15, 18-22 & 24.  Here, Claims 4-6, 12, 16, 17 and 23 are presented as originally filed, but are considered amended by virtue of their dependency.  As such, Claims 1-24 are currently pending and addressed herein.  Examiner notes Applicant’s statement that “[n]o new matter has been introduced by the herein amendments.” (Applicant’s Response, p. 16, l. 5). 

Applicant-Initiated Interview
	Examiner acknowledges the Applicant-Initiated Interview held 02/07/2022.  (See Interview Summary mailed 02/17/2022 & Applicant’s Response, p. 16, ll. 6-12).  


Response to Remarks/Arguments
Regarding Prior Drawings Objections  
With respect to FIGS. 2A-2D & FIGS. 3A-3D, Examiner withdraws his outstanding objections (rendered moot by Applicant’s specification amendments).
With respect to FIGS. 4D & FIG. 13, Examiner withdraws his outstanding objections in view of Applicant’s replacement sheets.2 

Regarding Prior Specification Objections
Regarding paragraph [0035], Examiner withdraws his outstanding objection in view of Applicant’s amendment.
Regarding paragraph [0042], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
“FIG. 2B depicts shape 202b, in the form of an angle with vertex or apex 206 above the position of the horizontal line of shape 202a in FIG. 2A, with the opposite ends of line 208 that forms the angle located at the position of the graphical user interface of the horizontal line of shape 202a in FIG. 2A.”
“FIG. 2C depicts shape 202c in the form of an inverted angle with apex (or vertex) 212 below the position of the horizontal line of shape 202a in FIG. 2A, with the opposite ends of line 214 that forms the angle 
“FIG. 2D depicts a shape 202d in the form of a directional angle with vertex or apex 218 above the position of the horizontal line of shape 202a in FIG. 2A, with the opposite ends of line 220 that forms the angle located at the position of the graphical user interface of the horizontal line of shape 202a in FIG. 2A.”
Regarding paragraph [0043], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
“FIG. 3B depicts a shape 302b in the form of an angle with vertex or apex 306 above the position of the horizontal line of shape 302a in FIG. 3A, with the opposite ends of line 308 that forms the angle 
“FIG. 3C depicts a shape 302c in the form of an angle with vertex or apex 312 above the position of the vertex or apex 306 of shape 302b in FIG. 3B, with the opposite ends of line 314 that forms the angle located at the position of the graphical user interface of the horizontal line of shape 302a in FIG. 3A.”
“FIG. 3D depicts a shape 302d in the form of an angle with vertex or apex 318 above the position of the vertex or apex 312 of shape 302c in FIG. 3C, with the opposite ends of line 320 that forms the angle located at the position of the graphical user interface of the horizontal line of shape 302a in FIG. 3A.”
“As the autonomous vehicle is about to move forward, the shape 302a (FIG. 3Aof shape 302b (FIG. 3B).”
“As the autonomous vehicle is about to increase speed as the autonomous vehicle continues to move forward in substantially a straight line, the shape 302b (FIG. 3B) will continue to morph (e.g., smaller angle) into the shape 302c (FIG. 3C).”
“As the autonomous vehicle is about to further increase speed as it continues to move forward, the shape 302c (FIG. 3C) will continue to morph (at an even smaller angle) into the shape 302d (FIG. 3D).”
Regarding paragraph [0044], Examiner withdraws his outstanding objection in view of Applicant’s amendment.
Regarding paragraph [0045], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
“FIG. 4C depicts shape 402c in the form of an angle with vertex or apex 412 located to the right of the position of the vertex or apex 408 in FIG. 4B.”
“FIG. 4D depicts a shape 402d in the form of an angle with vertex or apex 416 located to the right of the position of the vertex or apex 412 in FIG. 4C.
Regarding paragraph [0048], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
“The curved directional arrow of shape 702d depicted in FIG. 7D morphs into the horizontal line of shape 702e depicted in FIG. 7E as the autonomous vehicle 700e is about to stop.
Regarding paragraphs [0062] - [0063], Examiner withdraws his outstanding objections in view of Applicant’s amendments.
Regarding paragraph [0064], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
 “At decision box 1306, it is determined if a change in next action is required based upon new data. For example, the presence of pedestrians, cyclists, obstructions or other vehicles can be detected that can affect the next action of the autonomous vehicle.  If no new data is detected (path 1308) (path 1310) 
Regarding paragraph [0067], Examiner maintains his outstanding objection in part.  Examiner suggests the following further amendments:
 “At decision box 1406, it is determined if the collected data may affect determination of next action of the autonomous vehicle. If the collected data would not affect the determination or inference of next action (path 1408) at box 1402. If the collected data would potentially affect the determination or inference of next action (path 1410) 

Regarding Prior Claim Objections
Examiner withdraws his outstanding claim objections in view of Applicant’s amendments.  


Regarding Prior Claim Rejections – 35 U.S.C. §101
Claims 1-24 were rejected under 35 U.S.C. 101 as directed to an abstract idea (i.e., a judicial exception) without significantly more.
Applicant points to Claim 1 and Claim 2 of Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (Applicant’s Response, p. 17, l. 31 – p. 18, ll. 10 and 18-31).  Examiner considers Applicant’s arguments in turn.   
Initially, Applicant asserts that, similar to Claim 2 of Example 37, Claim 1 of the subject application recites “determining a next action that will be performed by an autonomous vehicle that is autonomously driving which requires action by [a] processor accessing computer memory in real-time while the autonomous vehicle is autonomously driving to make said determination and that [determination] cannot be practically applied or performed as a mental process in the human mind.” (Applicant’s Response, p. 18, ll. 11-15).  Examiner disagrees.  Claim 1, as amended, simply recites “an analysis component that determines a next action that will be performed by an autonomous vehicle that is autonomously driving”.  Notably, Claim 1 broadly recites an “analysis component”3 and does not recite Applicant’s alleged “action” to make said determination (i.e., a processor accessing computer memory in real-time while the autonomous vehicle is autonomously driving).4  Rather, Claim 1 is devoid of how, specifically, the analysis component “determines” the next action.  Accordingly, under a broadest reasonable interpretation, a next action for a vehicle (e.g., turn, merge, stop, etc.), where the vehicle is being operated autonomously and/or manually, may be practically determined/assessed in one’s mind.  (See also Office Action, p. 7, ll. 18-19).  Arguably, any occupant (e.g., “backseat driver”) in a vehicle could determine/assess in their mind a next action of the vehicle (irrespective of whether the vehicle is being driven manually or autonomously) based on a driving context of the vehicle (e.g., if a curve is visually approaching in the vehicle’s path, the occupant would expect the vehicle to turn with the curve; if the vehicle is visually accessing a highway, the occupant would expect the vehicle to accelerate and merge onto the highway; if a stop sign is visually approaching in the vehicle’s path, the occupant would expect the vehicle to decelerate to a stop, etc.).
Next, Applicant asserts that, similar to Claim 1 of Example 37,  Claim 1 of the subject application “recites [a] specific manner for automatically determining a next action that will be performed by an autonomous vehicle that is autonomously driving…”  (Applicant’s Response, p. 18, ll. 32-33).  Here, in line with above, Claim 1 is devoid of how, specifically, the analysis component “determines” the next action.  
Next, Applicant conclusively asserts that, similar to Claim 1 of Example 37, Claim 1 of the subject application is directed to a practical application by reciting “[a display component that generates] a graphical user interface that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action and comprises a geometric figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action that provides an improvement over prior systems…” (Applicant’s Response, p. 18, l. 34 – p. 19, l. 2).  Examiner disagrees.  Initially, Applicant does not address Step 2A, Prong One regarding such recitations.  More specifically, Applicant does not rebut Examiner’s findings regarding visually conveying a shape that dynamically morphs to visually represent a next action.5  (see Office Action, p. 7, l. 19 – p. 8, l. 4).  This is unpersuasive.  Further, Applicant does not rebut Examiner’s findings regarding identified additional elements including the recited “memory”, “processor”, “analysis component” and “display component that generates a graphical user interface” 6 (see Office Action, p. 8, ll. 8-19, e.g., “a display component that performs the generic computer function of generating a graphical user interface” “amounts to no more than mere instructions to apply the judicial exception using generic computer components”).  This is unpersuasive.  Applicant has failed to describe how its recited combination of additional elements, as a whole, integrate the identified judicial exception(s), into a practical application.  Accordingly, Examiner maintains his rejections.        

Regarding Prior Claim Rejections - 35 USC § 102
Claims 1, 5, 9-11, 13, 20-22 and 24 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee ‘026.
Applicant argues that Lee ‘026 does not disclose amended features of Claims 1, 13 and 24.  (Applicant’s Response, p. 19, l. 21 – p. 20, l. 5).  In particular, Applicant reproduces selective citations of Lee ‘026 and conclusively asserts that Lee ‘026 does not disclose the amended features. (Applicant’s Response, p. 20, l. 5 – p 22, l. 11).  In response, Applicant’s arguments have been fully considered.  Examiner points Applicant to the new grounds of rejection that follow which were necessitated by Applicant’s amendments.

Regarding Prior Claim Rejections - 35 USC § 103
Claims 2-4, 6, 12, 14-17 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Sakuma ‘958; Claims 7 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Cao ‘717; and Claims 8 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Cao ‘717, and further in view of Halder ‘627.
Applicant argues that Sakuma ‘958, Cao ‘717, and/or Halder ‘627, alone and/or in combination with Lee ‘026, do not disclose, teach or suggest amended features of Claims 1 and 13.  (Applicant’s Response, p. 22, l. 31 – p. 23, l. 11; p 23, l. 22 – p. 24, l. 2; p. 24, ll. 14-32, i.e. reproducing Abstracts of Sakuma ‘958, Cao ‘717 an Halder ‘627, respectively).  In response, Applicant’s arguments have been fully considered.  Examiner points Applicant to the new grounds of rejection that follow which were necessitated by Applicant’s amendments.


Response to Applicant’s Amendments
Statutory Grounds of Rejection
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Current Specification Objections
	Regarding paragraphs [0042], [0043], [0045], [0048], [0064], and [0067], Examiner respectfully points Applicant to the maintained objections above.  Appropriate corrections are required.  

Current Claim Objections
	Claims 1, 13, 18 and 24 are objected to because of the following informalities:
As per Claims 1, 13 & 24, Examiner suggests “a degree of turn radius of the autonomous vehicle during the next action, and a condition of a surface of a road on which the autonomous vehicle is traveling during the next action” for clarity.
As per Claim 18, Examiner suggests “the inferring” for clarity.  
	Appropriate correction is required. 
	
Claim Interpretation
	With respect to Claims 1-24, Applicant falls short of defining a difference between “determines/determining” and “infers/inferring”.  Applicant has amended Claims 1-12 and 24 to reference only “determines/determining” and Claims 13-23 to reference only “infers/inferring”.  In light of Applicant’s Specification, “determining” and “inferring” appear to be used interchangeably (See pervasive use of “determines or infers” and “determining or inferring” in the Applicant’s specification and original claims).  Stated differently, absent any specific requirement, Examiner does not interpret “infers/inferring” as implying any interaction with a predictive model, etc.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., a judicial exception) without significantly more.  
As per Claim 1, said claim recites a system.  Accordingly, said claim, as a whole, falls within at least one statutory category (i.e., machine).  [Step 1:  Yes].  
Further, said claim recites “…that determines [or infers]a next action that will be performed by an autonomous vehicle that is autonomously driving” and “…that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action, ...comprises a geometric figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action ”.  
With respect to the first limitation “…that determines [or infers]a next action that will be performed by an autonomous vehicle that is autonomously driving”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components.  For example, but for the language “a memory that stores computer executable components”, “a processor that executes computer executable components stored in the memory”, and “an analysis component”, nothing precludes the first limitation from practically being performed in the human mind.  In line with Examiner’s rebuttal above, Claim 1 is devoid of how, specifically, the next action is “determined [or inferred]”.  Accordingly, under a broadest reasonable interpretation, a next action for a vehicle (e.g., turn, merge, stop, etc.), where the vehicle is being driven autonomously and/or manually, may be practically determined/assessed in one’s mind.  Arguably, any occupant (e.g., “backseat driver”) in a vehicle could determine/assess in their mind a next action of the vehicle (irrespective of whether the vehicle is being driven manually or autonomously) based on a driving context of the vehicle (e.g., if a curve is visually approaching in the vehicle’s path, the occupant would expect the vehicle to turn with the curve; if the vehicle is visually accessing a highway, the occupant would expect the vehicle to accelerate and merge onto the highway; if a stop sign is visually approaching in the vehicle’s path, the occupant would expect the vehicle to decelerate to a stop, etc.).  
With respect to the second limitation “…that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action, ... a [] figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the [] figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components.  For example, but for the language “a memory that stores computer executable components”, “a processor that executes computer executable components stored in the memory”, and “a display component”, nothing precludes the second limitation from practically being performed in the human mind (e.g., one occupant of a vehicle interpreting hand signals/signs, i.e., dynamically morphing shapes, communicated by another occupant of the vehicle, regarding an expected next action of the vehicle, for example, slowing down to make a right turn or to stop at a stop sign, speeding up to merge left into traffic, etc.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation(s) in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, said claim recites and abstract idea.  [Step 2A, Prong 1:  Yes].
These judicial exceptions (i.e., abstract ideas) are not integrated into a practical application.  In particular, the additional elements (i.e., a memory that stores computer executable components, a processor that executes computer executable components stored in the memory, an analysis component, a display component that generates a graphical user interface…wherein the graphical user interface comprises a geometric figure) are recited at a high-level of generality (e.g., a memory that performs the generic computer function of storing, a processor that performs the generic computer function of executing, an analysis component that performs the generic computer function of determining or inferring, and a display component that performs the generic computer function of generating a graphical user interface including geometric figures) such that said claim amounts to no more than mere instructions to apply the judicial exception using generic computer components.  Accordingly, the additional elements do not integrate the judicial exception (i.e., abstract idea) into a practical application because they do not impose any meaningful limits on practicing the judicial exception (i.e., abstract idea).  [Step 2A, Prong 2:  No].  Accordingly, said claim is directed to an abstract idea.  [Step 2A:  Yes].    
	Further, said claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).  As discussed herein, the additional elements, considered individually and/or in combination, amount to no more than mere instructions to apply the judicial exception using generic computer components and, therefore, cannot provide an inventive concept.  [Step 2B:  No].  Accordingly, said claim is not patent eligible.
	As per Claims 2-3, said claims fail to correct the deficiency of Claim 1 above.  In particular, said claims further limit the identified abstract idea (i.e., various shapes to convey characteristics of the next action) and thus, similarly fail to integrate the judicial exception (i.e., abstract idea) into a practical application and/or amount to significantly more than the judicial exception (i.e., abstract idea).
	As per Claim 4, said claim fails to correct the deficiency of Claim 1 above. In particular, the additional element comprising an audio component that generates audio notifications of the next action is recited at a high-level of generality such that it amounts to no more than insignificant post-solution activity (e.g., similar to a human being merely vocalizing a path that he/she has visualized in his/her mind).  Accordingly, the additional element does not integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.
	As per Claim 5, said claim fails to correct the deficiency of Claim 1 above.  In particular, the additional element comprising an integration component that integrates the system with other visualization tools is recited at a high-level of generality such that it amounts to no more than insignificant post-solution activity (e.g., similar to a human being merely drawing, via pen and paper, a path that he/she has visualized in his/her mind).  Accordingly, the additional element does not integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.
	As per Claim 6, said claim fails to correct the deficiency of Claim 1 above.  In particular, said claim further limits the identified abstract idea (i.e., becoming aware of/thinking of imminent maneuvers on the visualized path) and thus, similarly fails to integrate the judicial exception (i.e., abstract idea) into a practical application and/or amount to significantly more than the judicial exception (i.e., abstract idea).
	As per Claim 7, said claim fails to correct the deficiency of Claim 1 above.  In particular, said claim further limits the identified abstract idea (i.e., recalling directions given by others when determining/assuming, in one’s mind, the next maneuver for a vehicle) and thus, similarly fails to integrate the judicial exception (i.e., abstract idea) into a practical application and/or amount to significantly more than the judicial exception (i.e., abstract idea).
	As per Claim 8, said claim fails to correct the deficiency of Claim 7 above.  In particular, the additional element comprising an artificial intelligence component that facilitates the determination or inference of the next action is recited at a high-level of generality such that it amounts to no more than insignificant pre-solution activity (e.g., similar to a human being using the synapses of his/her mind when determining maneuvers).  Accordingly, the additional element does not integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept. 
	As per Claims 9-11, said claims fail to correct the deficiency of Claim 1 above.  In particular, the additional elements wherein the graphical user interface comprises an augmented reality environment, the geometric figure comprises a three dimensional image, the graphical user interface comprises one or more projected images, respectively, amounts to no more than a general link of the judicial exception (i.e., abstract idea) to a particular technological environment (e.g., different forms of expressing the visualized path).  Accordingly, the additional element does not integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.
	As per Claim 12, said claim fails to correct the deficiency of Claim 1 above.  In particular, the additional element comprising a context component that monitors context of the autonomous vehicle or passengers of the autonomous vehicle is recited at a high-level of generality such that it amounts to no more than insignificant pre-solution activity (e.g., similar to a human being aware of his/her physical environment when visualizing maneuvers).  Accordingly, the additional element does not integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.
	As per Claim 13, said claim recites a computer-implemented method.  Accordingly, said claim, as a whole, falls within at least one statutory category (i.e., process).  However, similar to Claim 1 above, said claim is directed to an abstract idea without significantly more.  The generically recited “device” similarly fails to integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.  
	As per Claims 14-16 and 17-23, said Claims fail to correct the deficiency of Claim 13 for reasons similar to those described in Claims 2-4 and 6-12 above.    
	As per Claim 24, said claim recites a computer program product.  Accordingly, said claim, as a whole, falls within at least one statutory category (i.e., manufacture).  However, similar to Claim 1 above, said claim is directed to an abstract idea without significantly more.  The generically recited computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor… similarly fails to integrate the judicial exception (i.e., abstract idea) into a practical application and cannot provide an inventive concept.    


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per Claim 2, Examiner questions whether Applicant was in possession of “a horizontal line having a thickness that represents a characteristic of the at least two characteristics”.7  Here, in view of FIG. 2A versus FIGS. 2B-2D and FIG. 3A versus FIG. 3B-3D, the horizontal line “thickness” appears unchanged.  Examiner was unable to find any mention of “thickness” in Applicant’s disclosure.  At best, Applicant appears to have support for “color” generally indicating a characteristic (e.g., Applicant’s Specification, para [0036]) .
As per Claim 14, Examiner points Applicant to Claim 2 above regarding said substantially similar issue.   
As per Claims 3 & 15, said Claims are rejected by virtue of their dependency from Claims 2 and 14 respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 3, Claim 2 indicates that “the shape comprises a horizontal line…”.  In this vein, Claim 3 indicates the “the shape comprises a directional angle…”.  Here, Examiner questions whether Applicant is referencing the same “shape” or another “shape” of the “group of shapes” (i.e., antecedence issue).  Examiner assumes that latter for purposes of examination.  
As per Claim 15, Examiner points Applicant to Claim 3 above regarding said substantially similar issue. 

Claim Rejections - 35 USC § 103
Claims 1, 5, 9-11, 13, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,099,026 to Lee (hereinafter Lee ‘026) in view of U.S. Patent No. 10,843,708 to Szybalski et al. (hereinafter Szybalski ‘708).
	As per Claim 1, Lee ‘026 teaches a system as follows:
Initially, Lee ‘026 teaches a memory that stores computer executable components; a processor that executes computer executable components stored in the memory; (See Fig. 2 & col. 9, ll. 20-23, “content visualization apparatus 200”, “memory 240”, “processor 230” & col. 9, l. 60 – col. 10, l. 5 & col. 11, ll. 6-10) 
Next, Lee ‘226 teaches an analysis component that determines a next action that will be performed by an autonomous vehicle that is autonomously driving; (col. 10, ll. 44-45, “processor 230 generates or creates, deforms, and adjusts content to be visualized through the display 220” & col 11, ll. 8-10, “instructions…to perform the operation described with reference to FIGS. 3 through 24”, i.e., next actions throughout, see also, e.g., col. 10, ll. 52-64, & col. 6, ll-56-62, “[t]he vehicle described herein refers to…an autonomous or automated driving vehicle…a self-driving vehicle” & col. 7, ll. 29-39, “methods and apparatus…in a navigation device of a vehicle, such as…an autonomous vehicle…used to support a driver or to control an autonomous vehicle….the examples described…used to interpret visual information for an intelligent system installed for fully autonomous driving or driver assistance…to assist safe and comfortable driving”).
	Next, Lee ‘026 teaches a display component that generates a graphical user interface that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action (col. 9, ll. 22-23, “display 220” & col. 10, ll. 11-18, “display 220 visualizes content and provides the content to the user…the content is displayed on a wind shield glass or a separate screen of the vehicle using a head-up display (HUD) device or is displayed on an augmented reality head-up display (AR HUD)” & col. 10, ll. 33-36, “display 220 visualizes a graphic object corresponding to route guidance content at a display position determined by the processor 230” & col. 10, ll. 44-45, “processor 230 generates or creates, deforms, and adjusts content to be visualized through the display 220” & col. 10, l. 55, e.g., “content indicating a turn to make”, i.e. prior to performance of the next action & col. 7, l. 37, e.g. during a “fully autonomous driving” embodiment);
However, Lee ‘026 does not explicitly disclose wherein the graphical user interface comprises a geometric figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action.  Regardless, Lee ‘026 does teaches a “content visualization apparatus 200” including the “display 220” (col. 9, ll. 21-23) where the content visualization apparatus 200 visualizes “various types of graphic representations” which “include, for example, [] route guidance content 121, a path indicating line 122, warning content 123, and driving related content 124.”  In this vein, Lee ‘026 discloses “an example of changing a position of route guidance content and deforming a graphic object” (col. 23, ll. 43-44 & FIG. 17).  In particular, in view of FIG. 17, the content visualization apparatus 200 “gradually deforms a shape of the graphic object for each frame from [a] first route guidance content 1721 to [a second route guidance content 1722 to a third route guidance content 1723 to a] fourth route guidance content 1724” while the first through fourth route guidance content 1721-1724 is “moved for each frame along a path indicating line, thereby visualizing the route guidance content as being deformed and moved.” (col. 24, ll. 3-10 & FIG. 17, i.e., a first graphic object pointing in a forward direction deforms to a second smaller graphic object pointing in a forward direction between 1721 and 1722, the second graphic object deforms to a third even smaller graphic object pointing in a forward-right direction between 1722 and 1723, and the third graphic object deforms to a fourth larger different graphic object pointing in a right direction between 1723 and 1724).  Within this backdrop, Szybalski ‘708 discloses, a “control computer [110 that] may display information…to allow the passenger to understand what actions the vehicle may be taking in the immediate future.  (Abstract).  In particular, FIG. 25 depicts an example screen shot of the autonomous driving system display 242 of a vehicle 101 (col. 4, l. 23 & col. 6, l. 59-61), where “vehicle 101 is approaching an intersection and computer 110 is planning to make a left turn” (col. 9, ll. 64-66).  Here, a “route line” extending from a front of vehicle 101 (depicted as icon 310) includes an approximate path 2555 and extends through the intersection to depict the future left turn.  (See FIG. 25, i.e. a turn corresponding to a first turn radius).  However, in the scenario of FIG. 25, “the computer 110 is or will cause vehicle 110 to slow down based on the intersection ahead” (col. 9, l. 67 – col. 10, l. 1, i.e. decelerate to a stop).  More specifically, “[a]n inverted arrow icon 2557, may be displayed to indicate that computer 110 is or will cause vehicle 101 to slow down” (col. 9, l. 66 – col. 10, l. 16, i.e. to the degree of a complete stop).  Yet further, FIG. 16 of Szybalski ‘708 depicts an example screen shot of the display 242 of the vehicle 101 (col. 4, l. 5), where computer 110 is planning to make a right turn (See col. 9, ll. 25-26).  Here a “route line” extending from the front of vehicle 101 (depicted as icon 310) extends into the intersection to depict the future right turn (See FIG. 16, i.e., turn corresponding to a second turn radius).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee ‘026 to include wherein the graphical user interface comprises a geometric figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action.  Here, incorporating Szybalski’s ‘708 “inverted arrow icon 2557” as a further shape to be depicted along Lee’s ‘026 path indicating line leads to expected results (i.e., further vehicle related information, specifically a deceleration degree, conveyed to an observer).  Similarly, incorporating Szybalski’s ‘708 “route lines”, which depict different turn radii, as “path indicating lines” in Lee ‘026 leads to expected results (i.e., observer informed of a future direction as well as degree of turn radis).  Lee ’026 explicitly suggests that the “types of graphic representations to be displayed…may be modified and other types of graphic representations…may be used without departing from the spirit and scope of the illustrative examples described” (col. 6, ll. 30-43, also mentions “road condition”).  Szybalski ‘708 similarly suggests that “various icons and images may be used to provide [its] information to the passenger” [Abstract].  Ultimately, “[i]n order to feel safe and confident, the operator may want to know what the vehicle is planning to do in the immediate future” (Szybalski ‘708, col. 1, ll. 52-54).
	As per Claim 5, Lee ‘026 as modified teaches the system of Claim 1 above.  Further, Lee ‘026 teaches an integration component that integrates the system with other visualization tools (col. 11, ll. 28-33, “displays, such as…smart phone and eye glass display (EGD) that are operatively connected to the content visualizing apparatus 200 may be used”).
	As per Claim 9, Lee ‘026 as modified teaches the system of Claim 1 above.  Further, Lee ‘026 teaches wherein the graphical user interface comprises an augmented realty environment (col. 7, ll. 29-32, “methods and apparatuses are used [in] an augmented reality head-up display” & col. 10, ll. 11-18, “display 220…an augmented reality head-up display”).
As per Claim 10, Lee ‘026 as modified teaches the system of Claim 1 above.  Further, Lee ‘026 teaches wherein the geometric figure comprise a three-dimensional image (See FIG. 17, refs. 1721, 1722, 1723, 1724 & FIG. 20, refs. 2021, 2022, 2023 on reference 2080).
As per Claim 11, Lee ‘026 as modified teaches the system of Claim 1 above.  Further, Lee ‘026 teaches wherein the graphical user interface comprises one or more projected images (See FIG. 3, i.e., projections of HUD & col. 10, ll. 11-18, “display 220…a head-up display (HUD) device”).
As per Claim 13, Lee ‘026 as modified teaches [a] computer-implemented method (See Fig. 2 & col. 9, ll. 20-23, “content visualization apparatus 200”, “memory 240”, “processor 230” as device) comprising inferring, by a device operatively coupled to a processor, a next action that will be performed by an autonomous vehicle that is autonomously driving; and generating, by the device, a graphical user interface that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action, wherein the graphical user interface comprises a geographic figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations.  See also Claim Interpretation section herein regarding “inferring” versus “determining”).   
As per Claim 20, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  Lee ‘026 further teaches wherein the graphical user interface comprises an augmented realty environment  (Here, Examiner points Applicant to the citations in Claim 9 above regarding said substantially similar recitations).  
As per Claim 21, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  Lee ‘026 further teaches wherein the geometric figure comprises a three-dimensional image (Here, Examiner points Applicant to the citations in Claim 10 above regarding said substantially similar recitations).
As per Claim 22, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  Lee ‘026 further teaches wherein the graphical user interface comprises one or more projected images (Here, Examiner points Applicant to the citations in Claim 11 above regarding said substantially similar recitations).
As per Claim 24, Lee ‘026 as modified teaches [a] computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to (col. 29, l. 44- col 30, l. 9): determine, by the processor, a next action that will be performed by an autonomous vehicle that is automatically driving; and generate, by the processor, a graphical user interface that visually conveys the next action to an occupant of the vehicle prior to the autonomous vehicle performing the next action, wherein the graphical user interface comprises a geometric figure that dynamically morphs into a shape selected from a group of shapes to visually represent the next action, wherein the shape of the geometric figure concurrently indicates at least two characteristics of the next action selected from a group of characteristics comprising a direction of the autonomous vehicle during the next action, a speed of the autonomous vehicle during the next action, a degree of acceleration of the autonomous vehicle during the next action, a degree of deceleration of the autonomous vehicle during the next action, a degree of turn radius of the autonomous vehicle during the next action, [and] a condition of a surface of a road on which the autonomous vehicle is travelling during the next action.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).   

Claims 2-4, 6, 12, 14-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Szybalski ‘708, as applied herein, and further in view of U.S. Patent Application Publication No. 2017/0151958 to Sakuma (hereinafter Sakuma ‘958).
	As per Claim 2, Lee ‘026 as modified teaches the system of Claim 1 above.  
However, Lee ‘026 does not explicitly disclose wherein the shape comprises a horizontal line having a thickness that represents a characteristic of the at least two characteristics.  Regardless, Sakuma ‘958 discloses a “presenting unit 2 that provides [an] occupant of [an] autonomous vehicle C with information (Para [0023]) where the “presenting unit 2…when the autonomous vehicle C is driving along…shows the occupant the directions of a current movement and a next movement (Para. [0034]).  In particular, “[t]he presenting unit 2 displays six arrows B1 to B6 [to] indicate a direction change to a left lane, a forward movement, a direction change to a right lane, a left turn, a stop, and a right turn (see FIG. 6 & Para. [0041], emphasis added).  More specifically, “[t]he presenting unit 2 displays a mark patterned on a stop position line at the tip of the arrow B5 indicating the forward direction, so that the occupant can intuitively recognize what the arrow B5 indicates (Para. [0042], i.e., horizontal line indicating vehicle at stop/stationary position).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include wherein the shape comprises a horizontal line having a thickness that represents a characteristic of the at least two characteristics.  Sakuma ‘958 teaches a known graphic object (See FIG. 6, i.e., mark with a horizontal stop position line, the horizontal line having a depicted thickness, the horizontal line representing a stop where the degree of acceleration and/or deceleration is zero).  Incorporation of such a known graphic object into the content visualization apparatus 200 of Lee ‘026 leads to predictable results (i.e. graphic object used to depict an AV in a next stopped position).  Practically, Sakuma ‘958 suggests that the “marks displayed on the presenting unit 2 may have any designs by which the occupant can recognize the meanings of the respective marks…to easily and intuitively distinguish the respective actions performed by the autonomous vehicle C.” [Para. [0042].  Lee ‘026 and Szybalski ‘708 similarly suggest the use of further and/or alternative graphics/icons/images. (Lee ‘026, col. 6, ll. 30-43 & Szybalski ‘708, Abstract).
	As per Claim 3, Lee ‘026 as modified teaches the system of Claim 2 above.  
Further, Lee ‘026 teaches wherein the shape comprises a directional angle that represents a characteristic of the at least two characteristics. (FIG. 17, e.g., third route guidance content 1723 and/or fourth route guidance content 1724, indicating a next direction)  
	As per Claim 4, Lee ‘026 as modified teaches the system of Claim 1.  
However, Lee’026 does not explicitly disclose an audio component that generates audio notifications of the next action.  Regardless, Sakuma ‘958 teaches “the presenting unit 2 may provide information by voice from a speaker”.  (Para. [0061]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include an audio component that generates audio notifications of the next action.  Here, graphical user interface instruction (e.g., via graphic objects) is known.  Further, in light of Sakuma ‘958, voice (i.e., audio) instruction is known.  Combining one known form of communication with another known form of communication leads to predictable results (i.e., information/instruction via graphic objects and/or voice such that the occupant recognizes its meaning).  
	As per Claim 6, Lee ‘026 as modified teaches the system of Claim 1.  
However, Lee’026 does not explicitly disclose wherein the graphical user interface generated by the display component conveys a notification to a driver of the autonomous vehicle to take control of the autonomous vehicle.  Regardless, Sakuma ‘958 teaches an AV driving situation where “another vehicle D is moving at a lower speed in front of the autonomous vehicle C” (Para. [0047]) and that “[t]he presenting unit 2 informs the occupant that the current action is a forward movement…and that the following action…is a direction change to the adjacent right lane (Para. [0048]).  However, after being informed, the occupant performs an operation indicating forward movement such that “the action to overtake the vehicle D selected by the controller 3 is cancelled” (Para. [0049], see also FIGS. 9-11).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include wherein the graphical user interface generated by the display component conveys a notification to a driver of the autonomous vehicle to take control of the autonomous vehicle.  Here, Lee ‘026 appreciates that “[w]hen it is determined that an alarm needs to be provided to the driver, the content visualization apparatus provides an alarm to the user [as] warning content 123” (Lee ‘026, col 8, ll. 52-65).  Accordingly, at least in efforts to “assist safe and comfortable driving” (Lee ‘026, col. 7, ll. 38-39) Lee ‘026 would desire Sakuma’s ‘958 informed occupant control.  
As per Claim 12, Lee ‘026 as modified teaches the system of Claim 1 above.  
However, Lee ‘026 does not explicitly disclose a context component that monitors context of the autonomous vehicle or passengers of the autonomous vehicle.  Regardless, Sakuma ‘958 teaches, in the context of a proposed lane change, that “[i]t is then assumed that the occupant desires to keep moving straight because the safety takes priority over any matter.”  (Para. [0048]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include a context component that monitors context of the autonomous vehicle or passengers of the autonomous vehicle.  Here, Lee ‘026 seeks to “assist safe and comfortable driving” (col.  7, ll. 38-39).  Accordingly, not unlike Sakuma ‘958, occupant preferences (e.g., for safety, comfort, etc.) should be considered when determining planned AV actions.   
	As per Claim 14, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  However, Lee ‘026 does not explicitly disclose wherein the shape comprises a horizontal line having a thickness that represents a characteristic of the at least two characteristics.  (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said substantially similar recitations). 
As per Claim 15, Lee ‘026 as modified teaches the computer-implemented method of Claim 14 above.  Further, Lee ‘026 teaches wherein the shape comprises a directional angle that represents a characteristic of the at least two characteristics.  (Here, Examiner points Applicant to the citations in Claim 3 above regarding said substantially similar recitations). 
As per Claim 16, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  However, Lee ‘026 does not explicitly disclose generating audio notifications of the next action.  (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said substantially similar recitations). 
As per Claim 17, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  However, Lee ‘026 does not explicitly disclose notifying a driver of the autonomous vehicle to take control of the autonomous vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 6 above regarding said substantially similar recitations). 
As per Claim 23, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  However, Lee ‘026 does not explicitly disclose monitoring context of the autonomous vehicle or passengers of the autonomous vehicle.  (Here, Examiner points Applicant to the citations and rationale in Claim 12 above regarding said substantially similar recitations). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Szybalski ‘708, as applied herein, and further in view of U.S. Patent Application Publication No. 2018/0189717 to Cao (hereinafter Cao ‘717).
	As per Claim 7, Lee ‘026 as modified teaches the system of Claim 1 above.  
However, Lee ‘026 does not explicitly disclose wherein the analysis component employs crowd-sourcing to facilitate the determining of the next action.  Regardless, Cao ‘717 teaches “a system for crowdsourcing navigation data… [where s]uch information can be used in providing navigation guidance to [a] vehicle traveling [a] route.”  (Para. [0242] & FIG. 7).  In particular, Cao ‘717 suggests that such “data includes information relating to…predicting an avoidance maneuver using the crowdsourcing data”.  (Para. [0247]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include wherein the analysis component employs crowd-sourcing to facilitate the determining of the next action.  Here, Cao ‘717 suggests that “avoidance information can be sent to vehicles that are planning to use that particular road section to optimize (Para. [0248]) and Lee seeks to “detect whether a dangerous object exists within a dangerous distance” (col. 27, ll. 9-11).  Cao’s ‘717 known improvement could be incorporated into Lee’s ‘026 system, which is ready for improvement, with predictable results (i.e., next action optimized based on crowdsourcing data).
	As per Claim 18, Lee ‘026 as modified teaches the computer-implemented method of Claim 13 above.  However, Lee ‘026 does not explicitly disclose employing crowd-sourcing to facilitate inferring the next action.  (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations.  See also Claim Interpretation section herein regarding “inferring” versus “determining”.).  

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘026 in view of Szybalski ‘708 and Cao ‘717, as applied herein, and further in view of U.S. Patent Application Publication No. 2019/0310627 to Halder (hereinafter Halder ‘627).
As per Claim 8, Lee ‘026 as modified teaches the system of Claim 7 above.  
However, Lee ‘026 does not explicitly disclose an artificial intelligence component that facilitates the determining of the next action.  Regardless, Halder ‘627 teaches “providing information regarding one or more actions an autonomous vehicle management system is planning to perform”.  (Abstract).  In particular, Halder ‘627 acknowledges that “[a]utonomous driving applications are currently using AI-based technologies to perform operations such as…making automatic decisions affecting the motion of the vehicle…” (Para. [0004]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the content visualization apparatus 200 of Lee ‘026 to include an artificial intelligence component that facilitates the determining of the next action.  Here, Lee ‘026 seeks to “assist safe and comfortable driving” (col. 7, ll. 38-39) and Halder ‘627 suggests “artificial intelligence [] techniques used by an autonomous vehicle management system [] for controlling operations in a safe manner (Para. [0005]).  Incorporating Halder’s ‘627 known improvement into Lee’s ‘026 system, which is ready for improvement, leads to expected results (i.e., use of AI in planning AV maneuvers).  Halder ‘627 notes the “large scale adoption and application of Artificial Intelligence (AI) based technologies to the autonomous driving domain (Para. [0004]).
As per Claim 19, Lee ‘026 as modified teaches the computer-implemented method of Claim 18 above.  However, Lee ‘026 does not explicitly disclose utilizing artificial intelligence to facilitate the inferring of the next action.  (Here, Examiner points Applicant to the citations and rationale in Claim 8 above regarding said substantially similar recitations.  See also Claim Interpretation section herein regarding “inferring” versus “determining”).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office issued a Notice of Non-Compliant Amendment on 03/09/2022 in response to Applicant’s initial amendment filed 02/18/2022.
        2 Examiner thanks Applicant for proactively amending a misspelling in FIG. 12 (Applicant’s Response, p. 10)
        3 Notably, Claim 1 does not actually specify that the recited “analysis component” and “display component” are “computer executable components” being executed by the processor. 
        4 In contrast, Claim 2 of Example 37 explicitly recited “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time”
        5 Notably, Examiner provided examples which reference two characteristics “slowing to make a right turn, speeding up to merge left into traffic”. 
        6 Again, Claim 1 does not actually specify that the recited “analysis component” and “display component” are “computer executable components” being executed by the processor.
        7 See Interview Summary mailed 2/17/2022, i.e., Examiner requested evidentiary support for proposed claim amendments.